The opinion of the Court was delivered by
Mr. Justice Hydrick. The Columbia, Newberry and ■Laurens Railroad Company filed a petition in this case, setting out the judgment in its favor in an action in the Court of Common Pleas, for Laurens county, between plaintiff herein and itself for the same cause of action as is herein *408sued on, alleging that, if anyone is liable to plaintiff for injury herein complained of, it is; and that, by the terms of the contract between, itself and defendant, it is liable over to defendant for any sum that may be recovered of defendant in this action, and, therefore, it prays to be made a party defendant.
The decision in the principal case shows there was no error in refusing petitioner’s motion.
Affirmed.